Case 1:19-cr-00502-DLC Document1 Filed 05/10/19 Page 1 of 8

   
  

Approved:

 

DANIEL H. WOLF =<"
Assistant United States Attorney

Before: HONORABLE ONA T. WANG
United States Magistrate Judge
Southern District of New York

 

 

Boe ea ee ea x
COMPLAINT

UNITED STATES OF AMERICA

: Violation of 21 U.S.C.

- Veo : § 846

JEFREY SANCHEA-REYES, : COUNTY OF OFFENSE:

: BRONX

Defendant.

ee ~— eo LL a k x

SOUTHERN DISTRICT OF NEW YORK, ss.:

JAMES F. MORRISON, being duly sworn, deposes and says that
he is a Postal Inspector with the United States Postal
Inspection Service (“USPIS”), and charges as follows:

COUNT ONE
(Narcotics Conspiracy)

1. From at least in or about March 2018 up to and
including in or about May 2019, in the Southern District of New
York and elsewhere, JEFREY SANCHEZ-REYES, the defendant, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy that
JEFREY SANCHEZ-REYES, the defendant, and others known and
unknown, would and did distribute and possess with the intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a) (1).

3. The controlled substance that JEFREY SANCHEZ-REYES,
the defendant, conspired to distribute and possess with the
intent to distribute was five kilograms and more of mixtures and
Case 1:19-cr-00502-DLC Document1 Filed 05/10/19 Page 2 of 8

substances containing a detectable amount of cocaine, in
wiolation of Title 21, United States Code, Section 841 (b} (1) (A).

(Title 21, United States Code, Section 846.)

The bases for my knowledge and for the foregoing charge
are, in part, as follows:

4, IT am a Postal Inspector with USPIS and have served in
that role for approximately 11 years. I have been personally
involved in the investigation of this matter. This Affidavit is
based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with
other law enforcement agents and other individuals. Because
this Affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation.

Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

Background

5. Since in or about March 2018, the USPIS, in
conjunction with the United States Drug Enforcement
Administration, has been investigating a drug trafficking
organization (the “DTO”}) that ships parcels containing cocaine
(the “Parcels”) through the United States Postal Service
(“USPS”) from Puerto Rico into the New York City area. The USPIS
has identified dozens of Parcels to date - based on, among other
things, the locations from which they were shipped and to which
they were addressed, their approximate size and weight, their
packaging and means of shipment (e.g., express or priority), and
mailing labels —- and has tracked the Parcels as they were
shipped from Puerto Rico to the Bronx, New York.

6. Through the use of controlled deliveries of Parcels,
seizures of Parcels, and surveillance, the USPIS has discovered,
among other things, that members of the DTO in Puerto Rico ship
the Parcels from certain post offices in Puerto Rico to
individuals at various addresses in the Bronx, New York. As set
forth below, JEFREY SANCHEZ-REYES, the defendant, receives and
transports Parcels in the Bronx for the DTO.

 

 
Case 1:19-cr-00502-DLC Document1 Filed 05/10/19 Page 3 of 8

The Monroe Address and Webb Apartment

7. Based on my review of New York State Department of
Motor Vehicle records, I have learned, among other things, that
JEFRBY SANCHEZ-REYES, the defendant, was issued a driver's
license on or about May 18, 2015, which lists his residential
address as a particular address on Monroe Avenue in the Bronx
{the “Monroe Address”).

8, Based on my conversations with another law enforcement
agent who has interviewed an individual (“Individual-1”) who
resides at an apartment at a particular address on Webb Avenue
in the Bronx {the “Webb Apartment”), my review of USPIS records,
and my training and experience, I have learned that since in or
about March 2018, JEFREY SANCHEZ-REYES, the defendant, has
frequently visited the Webb Apartment.

The July 2018 Parcel

 

9. Based on my conversations with other law enforcement
agents and my review of records maintained by USPIS, I have
learned, in substance and among other things, the following:

a. In or about July 2018, a USPS parcel was
identified by USPIS as suspicious (“Parcel-1”). Parcel-1 was
identified as suspicious based on, among other things, the
similarity of weight and size, manner of and price of shipment,
and originating location to that of other packages that law
enforcement had previously seized during this investigation
pursuant to judicially authorized search warrants and determined
Lo contain cocaine.

b. Parcel-1 had been shipped from Puerto Rico and
was addressed to “Jeff Sanchez” at the Monroe Address (the
address listed on the driver’s license of JEFREY SANCHEZ-REYES,
the defendant).

Cc. During a judicially authorized search of Parcel~
1, law enforcement agents recovered from inside Parcel-l, among
other items, two bricks of a white powdery substance, weighing
approximately two kilograms.

d. The white powdery substance contained in Parcel-1
field-tested positive for cocaine.

10. Based on the facts set forth herein, and my training,
experience, and participation in this investigation, I believe

 
Case 1:19-cr-00502-DLC Document1 Filed 05/10/19 Page 4 of 8

the named recipient of Parcel-1, “Jeff Sanchez,” is JEFREY
SANCHEZ-REYES, the defendant.

The October 2018 Parcel

11. Based on my conversations with other iaw enforcement
agents and my review of records maintained by USPIS, I have
learned, in substance and among other things, the following:

a. In or about October 2018, law enforcement agents
identified a USPS parcel as suspicious (“Parcel-2”). Parcel-2
had been shipped from Puerto Rico and was addressed to “Reyes
Sanchez” at a particular apartment on Bryant Avenue in the
Bronx. Parcel-? was identified as suspicious based on, among
other things, the weight and size of the package, the similarity
of the writing on the box to packages that law enforcement had
previously seized during this investigation pursuant to
judicially authorized search warrants and determined to contain
cocaine, and the similarity of the recipient name (“Reyes
Sanchez”) to the name on Parcel-1 (“Jeff Sanchez”), which
contained cocaine.

b. On or about October 4, 2018, prior to Parcel-2
being delivered to its intended destination by USPS, JEFREY
SANCHEZ-REYES, the defendant, entered a USPS Office in the Bronx
(“Post Office-1%) and inquired about Parcel-2. later that day,
SANCHEZ-REYES returned to Post Office-l and, upon providing
proof of identification, retrieved Parcel-2.

Cc. After SANCHEZ-REYES picked up Parcel-2 at Post
Office-1, law enforcement agents observed SANCHEZ-REYES place
Parcel-2 in a vehicle and drive to the Monroe Address (the
address listed on the driver's license of SANCHEZ-REYES).

d. Law enforcement agents then observed SANCHEZ—
REYES enter the Monroe Address with a black bag that I believe,
based on my training, experience, and participation in this
investigation, contained the contents of Parcel-2.

The January 2019 Parcel

 

12. Based on my conversations with other law enforcement
agents and my review of records maintained by USPIS, I have
learned, in substance and among other things, the following:

a. In or about January 2019, law enforcement agents
identified a USPS parcel as suspicious (“Parcel-3"%). Parcel-3

 

 
Case 1:19-cr-00502-DLC Document1 Filed 05/10/19 Page 5 of 8

had been shipped from Puerto Rico and was addressed to “Jeffrey
Sanchez” at a particular apartment on Mount Hope Place in the
Bronx (the “Mount Hope Address”). Parcei-3 was identified as
suspicious based on, among other things, similarities to
packages previously identified as suspicious in the course of
this investigation, such as the Parcels discussed above,
including the listed recipient (“Jeffrey Sanchez”).

b. On or about January 9, 2019, iaw enforcement
agents observed a USPS carrier deliver Parcel-3 to the Mount
Hope Address.

Cc. Approximately one minute later, law enforcement
agents observed JEFREY SANCHEZ-REYES, the defendant, exit the
Mount Hope Address carrying what appeared to be Parcel-3.

d. SANCHEZ-REYES then entered a vehicle and drove to
the Monroe Address, where SANCHEZ-REYES exited his vehicle and
walked into the Monroe Address carrying what appeared to be
Parcel-3.

The April 2019 Parcel

 

13. Based on my conversations with other law enforcement
agents and my review of records maintained by USPIS, I have
learned, in substance and among other things, the following:

a. In or about April 2019, law enforcement agents
identified a USPS parcel as suspicious (“Parcel-4”). Parcel-4
had been shipped from Puerto Rico and was addressed to “Jeffrey
Sanchez” at the Mount Hope Address. Parcel-4 was identified as
suspicious based on, among other things, similarities to
packages previously identified as suspicious in the course of
this investigation, such as the Parcels discussed above,
including the listed recipient (“Jeffrey Sanchez”) and address
(the Mount Hope Address).

b. On or about April 26, 2019, law enforcement
agents observed JEFREY SANCHEZ-REYES, the defendant, walk toward
a USPS truck parked near the Mount Hope Address, which was
delivering Parcel-4. Law enforcement agents then observed
SANCHEZ-REYES have a conversation with the USPS carrier, show
what appeared to be proof of identification to the USPS carrier,
and take possession of Parcel-4.

Cc. Approximately two minutes later, SANCHEZ-REYES
was observed entering the basement of the Monroe Address, which

 

 
Case 1:19-cr-00502-DLC Document1 Filed 05/10/19 Page 6 of 8

is approximately one block from the Mount Hope Address, carrying
what appeared to be Parcel-4.

The May 2019 Parcel and Controlled Delivery

14. Based on my participation in the investigation, my
conversations with other law enforcement agents, and my review
of USPTS records, I have learned, in substance and among other
things, the following:

a. In or about May 2019, law enforcement agents
identified a USPS parcel as suspicious (“Parcel-5%). Parcel-5
had been shipped from Puerto Rico and was addressed to “Reyes
Sanchez Jefrey” at the Webb Apartment (the apartment identified
by Individual-1i and through USPIS records as a residence that
SANCHEZ-REYES frequently visits). Parcel-5 was identified as
suspicious based on, among other things, similarities to
packages previously identified as suspicious in the course of
this investigation, such as the Parcels discussed above,
including the listed recipient (“Reyes Sanchez Jefrey”) and
address (the Webb Apartment).

b. On or about May 8, 2019, law enforcement agents
removed Parcel-5 from a post office in the Bronx and obtained a
judicially authorized search warrant for Parcel-5S. Upon opening
Parcel-5, law enforcement discovered, among other items, two
bundies of a white powdery substance, weighing approximately 500
grams. The white powdery substance field-tested positive for

cocaine.

c. On or about May 9, 2019, an undercover USPIS
inspector posing as a USPS employee (the “UC’) conducted a
controlled delivery of Parcel-5 (which contained approximately
500 grams of cocaine, as explained above) to the Webb Apartment.

d. The UC arrived at the building containing the
Webb Apartment (“Building-1”%), and JEFREY SANCHEZ-REYES, the
defendant, met the UC at the entrance to Building-1 to receive
delivery of Parcel-5. During the course of that delivery,
SANCHEZ-REYES provided an identification card to the UC, took
possession of Parcel-o, turned, and went back into Building-1l,
with Parcel-5 without taking back his identification card. A
law enforcement agent stationed inside Building-1 then observed
SANCHEZ-REYES carry Parcel-5 into the Webb Apartment.

e. Minutes later, law enforcement agents knocked on
the door of the Webb Apartment and announced themselves as law

 
Case 1:19-cr-00502-DLC Document1 Filed 05/10/19 Page 7 of 8

enforcement agents. Upon knocking on the door, the agents heard
sounds consistent with at least one individual. being present
inside the apartment. Believing that SANCHEZ-REYES was likely
to destroy the contents of Parcel-5, the agents then entered the
Webb Apartment.

f. Upon entering the Webb Apartment, the law
enforcement agents observed SANCHEZ-REYES standing in the
apartment’s kitchen. Parcel-5 was open on a table and the
kitchen window was open. The agents looked out the kitchen
window and saw what appeared to be the contents of Parcel-5 on
the street outside Building-l. Based on my training and
experience, I believe that SANCHEZ-REYES had thrown the contents
of Parcel-5 out the window in an effort to avoid having the
cocaine seized by law enforcement.

g. Law enforcement agents placed SANCHEZ-REYES under
arrest.

The Defendant’s Post-Arrest Statement

15. Based on my participation in the investigation and my
conversations with other law enforcement agents, I have learned
that following his arrest, JEFREY SANCHEZ-REYES, the defendant,
was advised of his Miranda rights and then made the following
statements, in substance and in part:

a. For approximately the past nine months, SANCHEZ—
REYES received parcels at the Monroe Address and the Webb
Address that he knew contained cocaine.

b. SANCHEZ~REYES was paid by associates for each
parcel he received.

The Monroe Address Search

16. Based on my participation in the investigation and my
conversations with other law enforcement agents, I have learned
that on or about May 9, 2019, law enforcement agents executed a
judicially authorized search of the Monroe Address and
recovered, among other items, a digital scale, documents that
appear to be ledgers, and packaging and other materials
consistent with certain of the Parcels seized during the course
of this investigation and found to contain cocaine (the
“Recovered Items”).

 

 
Case 1:19-cr-00502-DLC Document 1 Filed 05/10/19 Page 8 of 8

17. Based on the facts set forth in the preceding
paragraph (7 16), and my training and experience, 1 believe the
Recovered Items are consistent with drug trafficking activity.

WHEREFORE, the deponent respectfully requests that JEFREY
SANCHEZ-REYES, the defendant, be imprisoned or bailed, as the

case may be.
Vn Z Woras tebe
/ JAMES F. MORRIGON GON
( Postal Inspector

USPIS

Sworn to before me this
10th day of May, 2019.

   

 

THE-HONOKABLE-ONA’ T. WA
UNITED STATES MAGISTRATE /JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
